Case 17-21536-tnw          Doc 37     Filed 10/22/19 Entered 10/22/19 12:07:57            Desc Main
                                      Document      Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 COVINGTON DIVISION

 In Re:                                              Case No. 17-21536

 Clifford Gerald Hafer
                                                     Chapter 13

 Debtor                                              Judge Tracey N. Wise

    ORDER SUSTAINING MOTION FOR RELIEF FROM AUTOMATIC STAY OF
      PROPERTY KNOWN AS 1866 PRINCESS COURT, HEBRON, KY 41048

          For good cause shown, U.S. Bank Trust National Association, as Trustee of the Bungalow

Series III Trust’s (“Movant”) Motion for Relief from Stay is hereby granted.

          The Court finds that the Movant filed a motion that requested Relief from Stay as it relates

to the real property described as 1866 PRINCESS COURT, HEBRON, KY 41048 (the “Property).

          The Court further finds that the Trustee has not filed a written objection to the taking of

the proposed action.

          The Court further finds that the Debtor has not filed a timely written objection to the

taking of the proposed action.

          Therefore, pursuant to 11 U.S.C. §362, it is ORDERED that the stay issued in this action

be terminated with respect to the Movant, its successors and assigns.

          The Movant is hereby permitted to take any and all actions necessary to accelerate the

balance due on the obligation, to foreclose its lien interest, to sell the Property in accordance with

state law, to apply the net proceeds to this obligation, and to otherwise exercise its contractual

and state law rights as to the real Property.

          The stay shall remain terminated in the event the Debtor converts to a different chapter of

the Bankruptcy Code.
      Case 17-21536-tnw            Doc 37       Filed 10/22/19 Entered 10/22/19 12:07:57                           Desc Main
                                                Document      Page 2 of 2


                       This is a final and appealable order.


                 Respectfully Submitted,

                 /s/ Molly Slutsky Simons
                 Molly Slutsky Simons (97962)
                 Sottile & Barile, Attorneys at Law
                 394 Wards Corner Road, Suite 180
                 Loveland, OH 45140
                 Phone: 513.444.4100
                 Email: bankruptcy@sottileandbarile.com
                 Attorney for Movant

                Pursuant to Local Rule 9022-1(c), Attorney for Movant shall cause a copy of this order to be
                served on each of the parties designated to receive this order pursuant to Local Rule 9022-1(c)
                and shall file with the court a certificate of service of the order upon such parties within seven (7)
                days hereof.

                DISTRIBUTION LIST

                Claude J. Victor, Debtor’s Counsel
                cjvictor@cjvictor.com

                Beverly M. Burden, Trustee
                Notices@Ch13EDKY.com

                Office of the U.S. Trustee
                ustpregion08.lx.ecf@usdoj.gov

                Clifford Gerald Hafer, Debtor
                1866 Princess Court
                Hebron, KY 41048




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                   Signed By:
                                                                   Tracey N. Wise
                                                                   Bankruptcy Judge
                                                                   Dated: Tuesday, October 22, 2019
                                                                   (tnw)
